Exhibit 4.4 FIRST AMENDMENT TO PLEDGE AGREEMENT FIRST AMENDMENT, dated as of July 27, 2009 (the “Amendment”), to PLEDGE AGREEMENT dated as of January 11, 2005 (as amended, restated, supplemented or otherwise modified from time to time, the “Agreement”) by EMPIRE RESORTS, INC., a Delaware corporation (the “Company”), and each of its Subsidiaries now or hereafter party thereto (such Subsidiaries, together with Company, each, a “Pledgor” and, collectively, the “Pledgors”), in favor of BANK OF SCOTLAND (“BoS”), as agent (together with its successor(s) thereto in such capacity “Pledgee”) for the Banks.Terms that are capitalized in this Amendment and not otherwise defined herein shall have the meanings ascribed to such terms in the Agreement. WHEREAS, the Company and the other Pledgors, BoS, as lender, and BoS, as agent have entered into that certain Loan Agreement dated as of January 11, 2005 (as amended, restated, supplemented or otherwise modified prior to the date hereof, the “Original Loan Agreement”), pursuant to which BoS made available to the Company a $10,000,000 revolving credit facility, and each of the other Pledgors has guaranteed the payment of the Loans made by the Banks thereunder; WHEREAS, pursuant to the Agreement each Pledgor pledged and collaterally assigned, and granted a security interest in and lien on, in favor of Pledgee for the benefit of Pledgee and the other Secured Parties, all of such Pledgor’s right, title and interest in, to and under the Collateral; WHEREAS, pursuant to that certain letter agreement, dated as of the date hereof, between
